Munson, J.
It is not claimed but that a temporary injunction may issue against a tenant prior to conviction, and it has been held in State v. Massey, herein reported, that an injunction cannot issue against an owner not charged with knowledge. The case is therefore disposed of upon the opinion in the case named.
Decree reversed pro forma as to defendants F. A. Allison and Campbell Drnie', reversed and demu/rrer sustained as to defendant Citizens Savings Bank and Trust Co., and the information as to it adjudged insufficient / cause remanded.